DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 16, the claim recite “consisting of” language.  There does not appear to be a single embodiment that has only the limitations provided in the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Leung et al (USP 8,748,104) and further in view of Edwards (2014/0235963 in view of Suzuki et al (“Trimethylamine N-oxide and prognosis in acute heart failure” Heart 2016;102:841–848) and further in view of Lawrence et al (US 2008/0032411).
Regarding claims 1, 7 and 16, Colorimetrix 2014 teach a personal health monitoring system comprising: A colorimetric saliva sample detection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units, one or more cameras, internet connection means, health sample subsequent analysis 
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to provide the above advantage of detecting potential cardiac injury. 
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract). The device can measure glucose using a glucose strip (Para. 0037). Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud services 106 ("cloud computing element for interpretation and communication of glucose in saliva sample health care results"). For example, the artificial intelligence tool may determine trends from the medical data and may provide the trends to a physician for review (Para. 0048). It is desirable to provide trends to allow the physicians proper diagnostic and preventative steps to treatment. Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence element and cloud computing element of Edwards to system of Colorimetrix 2014/Leung to provide the above advantages of providing trends to allow the physicians proper diagnostic and preventative steps to treatment.
Suzuki et al teach a TMAO analysis using chromatography and mass spectrometry functionality as a biomarker for serious heart failure (Pg. 1 col. 1 para Methods to Conclusions).  Combining prior art 
Lawrence et al teach a test device having pH indicator dye to provide a color change when the positive control indicates an adequate amount of sample has been applied to the device (Para. 0052).  It is desirable to provide an indicator to a test device to ensure adequate sample has been applied to verify the test does not contain false negative results.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the pH region of Lawrence to the Colorimetrix 2014/Leung/Edwards/Suzuki device to provide the above advantage of ensuring adequate sample has been applied to verify the test does not contain false negative results.
Regarding claim 3, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers that specifically binds to a skeletal Troponin I protein. (Leung col. 1 lines 47-65)
Regarding claims 4 and 16, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers including aptamers having Seq ID #1 5'-GGG ATG GGG TGG GTG GCC AGC GAT T-3'. (Leung col. 1 lines 47-65).  Specifically regarding claim 16,  Colorimetrix 2014 teaches system having only the claimed subject matter (Fig. 1, Pg. 2: test strip, camera, phone, and internet means). 
Regarding claim 5, Colorimetrix 2014/Leung/Edwards/Suzuki/Lawrence teach additionally comprises one or more health sample detection aptamers including aptamers having Seq ID #2 5'-TTA GGG GTG GTG TGG TTG GCA ATT C-3'. (Leung col. 1 lines 47-65)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Leung et al (USP 8,748,104) in view of Suzuki et al (“Trimethylamine N-oxide and prognosis in acute heart failure” Heart 2016;102:841–848).
Regarding claim 9. Colorimetrix 2014 teach a personal health monitoring method comprising: Sample preparation by exposing a sample collection means to saliva, (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone optical acquisition, Sample chemical analysis. (Pg. 2, How it works steps 2-3). Colorimetrix is silent to aptamers data capture of Troponin marker; sample data analysis step wherein body levels of TMAO are analyzed, Data transmission wherein user body TMAO level results are sent to a user's smartphone device, Data reporting wherein a user's TMAO levels are presented as a function of time.
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to provide the above advantage of detecting potential cardiac injury. 
Suzuki et al teach a TMAO detection chromatography and mass spectrometry functionality as a biomarker for serious heart failure (Pg. 1 col. 1 para Methods to Conclusions).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the TMAO detection chromatography and .
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. Applicant makes no arguments to the rejections filed on 8/13/2020 but argues for the removal of capture of glucose data in the newly presented claims has support in paragraph 26.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798